Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
-	Applicant’s Amendment filed January 14, 2022 is acknowledged.
-	Claim(s) 1, 5-6, 11-12, 14, 16, 18 is/are amended
-	Claim(s) 4, 10, 13, 17 is/are canceled
-	Claim(s) 1-3, 5-9, 11-12, 14-16, 18-19 is/are pending in the application.

This action is FINAL
Claim Objections
Examiner respectfully withdraws the objection to the claims.   Applicant’s amendment has rendered the objection moot.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-3, 5-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devyver et al, U.S. Patent Publication No. 9622326 in view of Roberts, U.S. Patent Publication No. 20100294913.
Consider claim 1, Devyver teaches an apparatus comprising: a display screen (see Devyver figure 17, element 406); 

an ambient light sensor (see Devyver figure 17, element 442); and 

an electronic control unit operable to control a brightness of the display screen based on a duty cycle of a blanking PWM signal (see Devyver column 7, line 19-38 where illuminator drive module 122 may be configured to drive the LEDs with a pulse-width modulated (PWM) signal to create visible light having a first brightness level (e.g., a visible brightness level). In some implementations, the illuminator drive module 122 may be able to alter a current value provided to the illuminators 110 to affect the intensity of the light output by the illuminators 110, for example, during individual light pulses of a PWM light signal. This can resultantly affect the overall brightness level of the visible light output by the PWM modulated illuminators 110), 

wherein at least one OFF time of the blanking PWM signal occurs fully within a first integration period (see Devyver figure 7, element 714) of the ambient light sensor (see Devyver figure 7, element 706 illuminator deactivation period), 

wherein the first integration period of the ambient light sensor is greater than the OFF time of the blanking PWM signal (see Devyver column 17, lines 47-column 18, line 15 where sampling period is between 2 ms and 5 ms and assuming a 75 Hz PWM frequency for PWM signal 702 in FIG. 7, a new light pulse 704 will occur every 13.33 ms. With an example 75% duty cycle, a light pulse 704 will last 10 ms, while a period of illuminator deactivation will last only 3.33 ms. Conversely, with example PWM signal 802 of FIG. 8 having only a 25% duty cycle, a light pulse 704 will last only 3.33 ms, while a period of illuminator deactivation will last 10 ms. If the sampling period duration where to exceed 3.33 ms, given these characteristics in this example, there would be no possibility for the sampling period to occur exclusively during a light pulse (e.g., during short light pulses 806) and during a period of illuminator deactivation (e.g., during short periods of illuminator deactivation 706).) and 

wherein at least one other integration period of the ambient light sensor (see Devyver figure 7, element 711) occurs fully during an ON time of the blanking PWM signal (see Devyver figure 7, element 704 illumination period), 

wherein the electronic control unit is further operable to acquire samples of an output of the ambient light sensor, to identify a highest value and a lowest value from among a group of the samples (see Devyver figure 15), and to estimate a 

Devyver is silent regarding ambient light sensor disposed behind the display screen.  In a related field of endeavor, LED light panels, Roberts teaches photosensors arranged at various location such as behind the panel with light guides to collect surrounding light (see Roberts figures 9A-9D and paragraph 0110).  One of ordinary skill in the art would have been motivated to have modified Devyver with the teachings of Roberts to arrange photosensors behind a display screen having light guides and/or openings as necessary so as to collect light using known techniques with predictable results.

Consider claim 2, Devyver as modified by Roberts teaches all the limitations of claim 1 and further teaches wherein the electronic control unit is operable to estimate the magnitude of the ambient light signal based also on a duration of an integration period of the ambient light sensor (see Devyver column 17, line 13-column 18, line 54 specifically for example column 17, lines 13-46 where light sensors require a period of time (e.g., a sampling period or integration period) to acquire enough light (e.g., enough photons) to generate a sample light intensity value. Accordingly, light sensor sampling activity signals 708 and 808 may control or indicate the sampling periods during which the light sensor 442 actively samples light (e.g., light 222, shown in FIGS. 3 and 4). Example representative light intensity values that may be generated by the light sensor 442 are indicated 

Consider claim 3, Devyver as modified by Roberts teaches all the limitations of claim 2 and further teaches wherein the electronic control unit is operable to estimate the magnitude of the ambient light signal based also on the OFF time of the blanking PWM signal (see Devyver figures 7, 9, 15 specifically for example figure 9, element 906 and figure 15, element 1510, 906).

Claim 4 canceled 

Consider claim 5, Devyver as modified by Roberts teaches all the limitations of claim 1 and further teaches wherein the integration period of the ambient light sensor is at least twice as large as the OFF time of the blanking PWM signal (see Devyver column 17, lines 47-column 18, line 15 where sampling period is between 2 ms and 5 ms and assuming a 75 Hz PWM frequency for PWM signal 702 in FIG. 7, a new light pulse 704 will occur every 13.33 ms. With an example 75% duty cycle, a light pulse 704 will last 10 ms, while a period of illuminator deactivation will last only 3.33 ms. Conversely, with example PWM signal 802 of FIG. 8 having only a 25% duty cycle, a light pulse 704 will last only 3.33 ms, while a period of illuminator deactivation will last 10 ms. If the sampling period duration where to exceed 3.33 ms, given these characteristics in this example, 

Consider claim 6, Devyver as modified by Roberts teaches a method comprising: acquiring samples of an output of an ambient light sensor (see Devyver figure 17, element 442) disposed behind a display screen (see Devyver figure 17, element 406 and Roberts figures 9A-9D and paragraph 0110) having a brightness controllable by a duty cycle of a blanking PWM signal (see Devyver column 7, line 19-38 where illuminator drive module 122 may be configured to drive the LEDs with a pulse-width modulated (PWM) signal to create visible light having a first brightness level (e.g., a visible brightness level). In some implementations, the illuminator drive module 122 may be able to alter a current value provided to the illuminators 110 to affect the intensity of the light output by the illuminators 110, for example, during individual light pulses of a PWM light signal. This can resultantly affect the overall brightness level of the visible light output by the PWM modulated illuminators 110), 



wherein at least one other integration period (see Devyver figure 7, element 711) occurs fully during an ON time of the blanking PWM signal (see Devyver figure 7, element 704 illumination period),

wherein the first integration period of the ambient light sensor is greater than the OFF time of the blanking PWM signal (see Devyver column 17, lines 47-column 18, line 15 where sampling period is between 2 ms and 5 ms and assuming a 75 Hz PWM frequency for PWM signal 702 in FIG. 7, a new light pulse 704 will occur every 13.33 ms. With an example 75% duty cycle, a light pulse 704 will last 10 ms, while a period of illuminator deactivation will last only 3.33 ms. Conversely, with example PWM signal 802 of FIG. 8 having only a 25% duty cycle, a light pulse 704 will last only 3.33 ms, while a period of illuminator deactivation will last 10 ms. If the sampling period duration where to exceed 3.33 ms, given these characteristics in this example, there would be no possibility for the sampling period to occur exclusively during a light pulse (e.g., during short light pulses 806) and during a period of illuminator deactivation (e.g., during short periods of illuminator deactivation 706).); 



estimating a magnitude of an ambient light signal based at least in part on the highest value and the lowest value (see Devyver figure 9).

Consider claim 7, Devyver as modified by Roberts teaches all the limitations of claim 6 and further teaches including adjusting the duty cycle of the blanking PWM signal based at least in part on the estimated magnitude of the ambient light signal (see Devyver figure 9, element 912 and column 7, line 19-38 where illuminator drive module 122 may be configured to drive the LEDs with a pulse-width modulated (PWM) signal to create visible light having a first brightness level (e.g., a visible brightness level). In some implementations, the illuminator drive module 122 may be able to alter a current value provided to the illuminators 110 to affect the intensity of the light output by the illuminators 110, for example, during individual light pulses of a PWM light signal. This can resultantly affect the overall brightness level of the visible light output by the PWM modulated illuminators 110).

Consider claim 8, Devyver as modified by Roberts teaches all the limitations of claim 6 and further teaches including estimating the magnitude of the ambient light signal based also on a duration of an integration period of the ambient light sensor (see Devyver column 17, line 13-column 18, line 54 specifically for sensors require a period of time (e.g., a sampling period or integration period) to acquire enough light (e.g., enough photons) to generate a sample light intensity value. Accordingly, light sensor sampling activity signals 708 and 808 may control or indicate the sampling periods during which the light sensor 442 actively samples light (e.g., light 222, shown in FIGS. 3 and 4). Example representative light intensity values that may be generated by the light sensor 442 are indicated at 715-719 and 815-819. The example representative light intensity values 715-719 and 815-819 may be represented as a percentage of a maximum output of the light sensor).

Consider claim 9, Devyver as modified by Roberts teaches all the limitations of claim 8 and further teaches including estimating the magnitude of the ambient light signal based also on the OFF time of the blanking PWM signal (see Devyver figures 7, 9, 15 specifically for example figure 9, element 906 and figure 15, element 1510, 906).

Claim 10 canceled

Consider claim 11, Devyver as modified by Roberts teaches all the limitations of claim 6 and further teaches wherein the integration period of the ambient light sensor is at least twice as large as the OFF time of the blanking PWM signal (see Devyver column 17, lines 47-column 18, line 15 where sampling period is between 2 ms and 5 ms and assuming a 75 Hz PWM frequency for PWM signal illuminator deactivation will last only 3.33 ms. Conversely, with example PWM signal 802 of FIG. 8 having only a 25% duty cycle, a light pulse 704 will last only 3.33 ms, while a period of illuminator deactivation will last 10 ms. If the sampling period duration where to exceed 3.33 ms, given these characteristics in this example, there would be no possibility for the sampling period to occur exclusively during a light pulse (e.g., during short light pulses 806) and during a period of illuminator deactivation (e.g., during short periods of illuminator deactivation 706). Therefore a duty cycle of 82% or more with an integration time of 5 ms would be twice as large as an OFF time and a duty cycle of 85% or more with an integration time of 2 ms would be twice as large as an OFF time).

Claim 12, 14-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devyver et al, U.S. Patent Publication No. 9622326 in view of Zhang et al, U.S. Patent Publication No. 20190155501 and Roberts, U.S. Patent Publication No. 20100294913.

Consider claim 12, Devyver teaches an apparatus comprising: a display screen (see Devyver figure 17, element 406); 

an ambient light sensor (see Devyver figure 17, element 442); and 



wherein an ON time of the blanking PWM signal is at least twice as large as an integration period of the ambient light sensor (see Devyver column 17, lines 47-column 18, line 15 where sampling period is between 2 ms and 5 ms and assuming a 75 Hz PWM frequency for PWM signal 702 in FIG. 7, a new light pulse 704 will occur every 13.33 ms. With an example 75% duty cycle, a light pulse 704 will last 10 ms, while a period of illuminator deactivation will last only 3.33 ms. Conversely, with example PWM signal 802 of FIG. 8 having only a 25% duty cycle, a light pulse 704 will last only 3.33 ms, while a period of illuminator deactivation will last 10 ms. If the sampling period duration where to exceed 3.33 ms, given these characteristics in this example, there would be no possibility for the sampling period to occur exclusively during a light pulse (e.g., during short 

wherein the electronic control unit is further operable to acquire samples of an output of the ambient light sensor, to identify a highest value (see Devyver figure 15, element 1504) from among a group of the samples (see Devyver column 7, line 19-38 where illuminator drive module 122 may be configured to drive the LEDs with a pulse-width modulated (PWM) signal to create visible light having a first brightness level (e.g., a visible brightness level). In some implementations, the illuminator drive module 122 may be able to alter a current value provided to the illuminators 110 to affect the intensity of the light output by the illuminators 110, for example, during individual light pulses of a PWM light signal. This can resultantly affect the overall brightness level of the visible light output by the PWM modulated illuminators 110).

 Devyver is silent regarding to determine an average value of the group of samples, and to estimate a magnitude of an ambient light signal based at least in part on the highest value and the average value.  In the same field of endeavor, Zhang teaches acquiring ambient light intensity values from a plurality of sensors (see Zhang paragraphs 0052-0053, 0084-0087) so as to determine an average ambient light intensity corresponding to multiple areas of a display. One of ordinary skill in the art would have been motivated to have modified Devyver with the teachings of Zhang to have an estimated a magnitude of an ambient light 

Devyver is silent regarding ambient light sensor disposed behind the display screen. In a related field of endeavor, LED light panels, Roberts teaches photosensors arranged at various location such as behind the panel with light guides to collect surrounding light (see Roberts figures 9A-9D and paragraph 0110).  One of ordinary skill in the art would have been motivated to have further modified Devyver with the teachings of Roberts to arrange photosensors behind a display screen having light guides and/or openings as necessary so as to collect light using known techniques with predictable results.

Claim 13 canceled 

Consider claim 14, Devyver as modified by Zhang and Roberts teaches all the limitations of claim 12 and further teaches wherein the electronic control unit is operable to estimate the magnitude of the ambient light signal based also on a duration of the integration period of the ambient light sensor (see Devyver column 17, line 13-column 18, line 54 specifically for example column 17, lines 13-46 where light sensors require a period of time (e.g., a sampling period or integration period) to acquire enough light (e.g., enough photons) to generate a sample light intensity value. Accordingly, light sensor sampling activity signals 

Consider claim 15, Devyver as modified by Zhang and Roberts teaches all the limitations of claim 12 and further teaches wherein the electronic control unit is operable to estimate the magnitude of the ambient light signal based at least in part on the highest value and based on an average value of all the samples occurring within a period of the blanking PWM signal (see Devyver column 17, line 13-column 18, line 54 specifically for example column 17, lines 13-46 where light sensors require a period of time (e.g., a sampling period or integration period) to acquire enough light (e.g., enough photons) to generate a sample light intensity value. Accordingly, light sensor sampling activity signals 708 and 808 may control or indicate the sampling periods during which the light sensor 442 actively samples light (e.g., light 222, shown in FIGS. 3 and 4). Example representative light intensity values that may be generated by the light sensor 442 are indicated at 715-719 and 815-819. The example representative light intensity values 715-719 and 815-819 may be represented as a percentage of a maximum output of the light sensor and Zhang paragraphs 0052-0053, 0084-0087).

Consider claim 16, Devyver as modified by Zhang and Roberts teaches a method comprising: acquiring samples of an output of an ambient light sensor (see Devyver figure 17, element 442) disposed behind a display screen (see Devyver figure 17, element 406 and figures 9A-9D and paragraph 0110)) having a brightness controllable by a duty cycle of a blanking PWM signal (see Devyver column 7, line 19-38 where illuminator drive module 122 may be configured to drive the LEDs with a pulse-width modulated (PWM) signal to create visible light having a first brightness level (e.g., a visible brightness level). In some implementations, the illuminator drive module 122 may be able to alter a current value provided to the illuminators 110 to affect the intensity of the light output by the illuminators 110, for example, during individual light pulses of a PWM light signal. This can resultantly affect the overall brightness level of the visible light output by the PWM modulated illuminators 110),

wherein an ON time of the blanking PWM signal is at least twice as large as an integration period of the ambient light sensor (see Devyver column 17, lines 47-column 18, line 15 where sampling period is between 2 ms and 5 ms and assuming a 75 Hz PWM frequency for PWM signal 702 in FIG. 7, a new light pulse 704 will occur every 13.33 ms. With an example 75% duty cycle, a light pulse 704 will last 10 ms, while a period of illuminator deactivation will last only 3.33 ms. Conversely, with example PWM signal 802 of FIG. 8 having only a 25% duty cycle, a light pulse 704 will last only 3.33 ms, while a period of illuminator 

identifying a highest value from among a group of the samples (see Devyver figure 15, element 1504); 

determining an average value of the group of samples (see Zhang paragraphs 0052-0053, 0084-0087); and 

estimating a magnitude of an ambient light signal based at least in part on the highest value and the average value (see Devyver figure 9 and Zhang paragraphs 0052-0053, 0084-0087).

Claim 17 canceled

Consider claim 18, Devyver as modified by Zhang and Roberts teaches all the limitations of claim 16 and further teaches including estimating the magnitude of the ambient light signal based also on a duration of the integration period of the ambient light sensor (see Devyver column 17, line 13-column 18, line 54 specifically for example column 17, lines 13-46 where light sensors require a period of time (e.g., a sampling period or integration period) to acquire enough light (e.g., enough photons) to generate a sample light intensity value. Accordingly, light sensor sampling activity signals 708 and 808 may control or indicate the sampling periods during which the light sensor 442 actively samples light (e.g., light 222, shown in FIGS. 3 and 4). Example representative light intensity values that may be generated by the light sensor 442 are indicated at 715-719 and 815-819. The example representative light intensity values 715-719 and 815-819 may be represented as a percentage of a maximum output of the light sensor).

Consider claim 19, Devyver as modified by Zhang and Roberts teaches all the limitations of claim 16 and further teaches including estimating the magnitude of the ambient light signal based at least in part on the highest value and based on an average value of all the samples occurring within a period of the blanking PWM signal (see Devyver column 17, line 13-column 18, line 54 specifically for example column 17, lines 13-46 where light sensors require a period of time (e.g., a sampling period or integration period) to acquire enough light (e.g., enough photons) to generate a sample light intensity value. Accordingly, light sensor sampling activity signals 708 and 808 may control or indicate the sampling periods during which the light sensor 442 actively samples light (e.g., light 222, shown in FIGS. 3 and 4). Example representative light intensity values that may be generated by the light sensor 442 are indicated at 715-719 and 815-819. The example representative light intensity values 715-719 and 815-819 may .
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s assertion that Devyver teaches away from the claimed invention, Examiner respectfully disagrees and directs Applicant’s attention to column 22, lines 1-55 of Devyver.  Specifically note that Devyver expressly indicates “making the sampling frequency asynchronous from and the PWM frequency may simplify the implementation of the hardware circuitry and/or software that operate the PWM illumination and/or the light sensor sampling, thereby reducing system complexity and cost.”.  Further Devyver expressly indicates “In one embodiment, to determine whether a sampling period occurred exclusively within a light pulse 704 or 804 or a period of illuminator deactivation 706 or 806, the processor may examine a set or plurality of light intensity samples over a period of time to find the lowest light intensity value and the highest light intensity value. The highest light intensity value will occur when a sampling period samples the highest possible light level throughout the sampling period. Thus, the highest light intensity value indicates that its associated sampling period occurred exclusively during a light pulse 704 or 804. Similarly, the lowest light intensity value will occur when a sampling period samples the lowest possible light level throughout the sampling period. Thus, the lowest light intensity value indicates that its associated sampling period occurred exclusively during a period of illuminator deactivation 706 or 806.”
Regarding Applicant’s assertion that Devyver requires a sampling period that is synchronized with the PWM period and the PWM duty cycle, Examiner respectfully disagrees and directs Applicant’s attention to column 22, lines 1-55 of Devyver.  Specifically note that Devyver expressly indicates “making the sampling frequency asynchronous from and the PWM frequency may simplify the implementation of the hardware circuitry and/or software that operate the PWM illumination and/or the light sensor sampling, thereby reducing system complexity and cost.”.  
Devyver desires to capture samples that either include a light pulse for the entirety of the sampling period or do not include any portion of light pulse during a sampling period.  However, the teachings of Devyver do not preclude capturing samples that are discarded or unusable.  
Applicant’s claims do not require the specific sample resulting from “wherein at least one OFF time of the blanking PWM signal occurs fully within a first integration period of the ambient light sensor, wherein the first integration period of the ambient light sensor is greater than the OFF time of the blanking PWM signal, and wherein at least one other integration period of the ambient light sensor occurs fully during an ON time of the blanking PWM signal” to be one of the samples that is acquired, let alone actually identified as being either the highest or lowest value from the recited group of samples such that the sample resulting from the argued feature is actually used to estimate an ambient light signal.
Specifically for example claim 1 recites “An apparatus comprising: a display screen; an ambient light sensor disposed behind the display screen; and an electronic control unit operable to control a brightness of the display screen based on a duty cycle of a blanking PWM signal, wherein at least one OFF time of the blanking PWM signal occurs fully within a first integration period of the ambient light sensor, wherein the first integration period of the ambient light sensor is greater than the OFF time of the blanking PWM signal, and wherein at least one other integration period of the ambient light sensor occurs fully during an ON time of the blanking PWM signal, wherein the electronic control unit is further operable to acquire samples of an output of the ambient light sensor, to identify a highest value and a lowest value from among a group of the samples, and to estimate a magnitude of an ambient light signal based at least in part on the highest value and the lowest value.”  Notice that the recited claim features do not require any of the acquired samples to include samples resulting from the recited first integration period or other integration period.  Independent claims 6, 12 and 16 similarly do not require samples resulting from the recited integration period to be one of the samples that is acquired, let alone actually identified as being either the highest or lowest value from the recited group of samples such that the sample resulting from the recited feature is actually used to estimate an ambient light signal.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Doar et al, U.S. Patent Publication No. 8933916 (ambient light sensing).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Dorothy Harris/Primary Examiner, Art Unit 2625